Title: From Thomas Jefferson to John Adams, 24 September 1785
From: Jefferson, Thomas
To: Adams, John


               
                  Dear Sir
                  Paris Sep. 24. 1785.
               
               I have received your favor of the 18th. inclosing your compliments on your presentation. The sentiments you therein expressed were such as were entertained in America till the Commercial proclamation, and such as would again return were a rational conduct to be adopted by Gr. Britain. I think therefore you by no means compromitted yourself or our country, nor expressed more than it would be our interest to encourage, if they were disposed to meet us. I am pleased however to see the answer of the king. It bears the marks of suddenness and surprize, and as he seems not to have had time for reflection we may suppose he was obliged to find his answer in the real sentiments of his heart, if that heart has any sentiment. I have no doubt however that it contains the real creed of an Englishman, and that the word which he has let escape is the true word of the ænigma, “The moment I see such sentiments as yours prevail and a disposition to give this country the preference, I will &c.” All this I stedfastly beleive. But the condition is impossible. Our interest calls for a perfect equality in our conduct towards these two nations; but no preferences any where. If however circumstances should ever oblige us to shew a preference, a respect for our character, if we had no better motive, would decide to which it should be given. My letters from members of Congress render it doubtful whether they would not rather that full time should be given for the present disposition of America to mature itself and to produce a permanent improvement in the federal constitution, rather than, by removing the incentive, to prevent the improvement. It is certain that our commerce is in agonies at present, and that these would be relieved by opening the British ports in the W. Indies. It remains to consider whether a temporary continuance under these sufferings would be paid for by the amendment it is likely to produce. However I beleive there  is no fear that Great Britain will puzzle us by leaving it in our choice to hasten or delay a treaty.
               Is insurance made on Houdon’s life? I am uneasy about it, lest we should hear of any accident. As yet there is no reason to doubt their safe passage. If the insurance is not made I will pray you to have it done immediately.
               As I have not received any London newspapers as yet I am obliged to ask you what is done as to them, lest the delay should proceed from some obstacle to be removed. There is a Mr. Thompson at Dover who has proposed to me a method of getting them post free: but I have declined resorting to it till I should know in what train the matter is actually.
               I have the honour to be with the most perfect esteem Dear Sir Your friend & servt.,
               
                  Th: Jefferson
               
            